Exhibit 10.4

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated January 25, 2006 (the “Agreement’) is
entered into by and between AmeriVest Properties Inc., a Maryland corporation,
having its principal place of business at 1780 Bellaire Street, Denver, Colorado
(the “Company”) and William T. Atkins (“Buyer”).

 

RECITALS

 

The Company desires to sell, and the Buyer desires to purchase, that certain
life insurance policy issued by Northwestern Mutual Financial Network owned by
the Company (the “Policy”).

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual promises and covenants contained
herein, the parties agree as follows:

 

1.                                      Purchase and Sale.  The Company shall
sell, assign, transfer and deliver to Buyer and Buyer shall purchase and accept,
as of the date first set forth above, all right, title, and interest in the
Policy.

 

2.                                      Purchase Price, Payment of Purchase
Price.  The purchase price for the Policy shall be Three Hundred Twenty Four
Thousand Eight Hundred Ninety Two Dollars and Fifty-Eight Cents ($324,892.58)
(the “Purchase Price”), which Purchase Price represents the cash value of the
Policy as of the date hereof.  The Purchase Price shall be paid by check or as
otherwise agreed to by the parties.

 

3.                                      Assumption of Liabilities.  On and
subject to the terms and conditions of this Agreement, the Company shall
transfer to Buyer, and Buyer shall assume and discharge or perform when due in
accordance with the terms thereof, all of the liabilities arising under the
Policy, including but not limited to, payment of Policy premiums henceforward
from the date of this Agreement.

 

4.                                      General Provisions.

 

a.                                       Entire Agreement.  This Agreement
contains the entire understanding of the parties with regard to the subject
matter hereof and no warranties, representations, promises or agreements have
been made between the parties other than as expressly herein set forth, and
neither the Company nor Buyer shall be bound by any warranties, representations,
promises or agreements not set forth herein.  This Agreement supersedes any
previous agreement or understanding and cannot be modified except in writing by
all of the parties hereto.

 

b.                                       Binding Effect, Assignment.  This
Agreement shall be binding upon and inure to the benefit of the Company, Buyer
and each of their respective representatives, successors, and permitted assigns,
in accordance with the terms of this Agreement.  This

 

--------------------------------------------------------------------------------


 

Agreement shall not be assignable by either party without the prior written
consent of the other party.

 

c.                                       Severability.  In the event that any of
the provisions, or portions thereof, of this Agreement are held to be
unenforceable or invalid by any court or tribunal of competent jurisdiction, the
validity and enforceability of the remaining provisions, or portions thereof,
shall not be affected thereby and effect shall be given to the intent manifested
by the provisions, or portions thereof, held to be enforceable and valid.

 

d.                                       Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Colorado without
regards to its conflicts of law principles.

 

e.                                       Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which counterparts collectively shall constitute one instrument.  Signatures may
be exchanged by facsimile, with original signatures to follow.  Each party to
this Agreement agrees to be bound by its own facsimile signature and that it
accepts the facsimile signature of the other party hereto.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

AMERIVEST PROPERTIES INC.

 

 

 

 

 

/s/ Charles K. Knight

 

 

By:

Charles K. Knight

 

Title:

President and Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

 

 

/s/ William T. Atkins

 

 

William T. Atkins

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

4

--------------------------------------------------------------------------------

 